 



EXHIBIT 10.1

PRECEDENT AGREEMENT

     This PRECEDENT AGREEMENT (“Precedent Agreement”) is made and entered into
as of the 29th day of June, 2005, by and between Maritimes & Northeast Pipeline,
L.L.C., a Delaware limited liability company (“Pipeline”), and Anadarko LNG
Marketing LLC, a Delaware limited liability company (“Customer”). Pipeline and
Customer are sometimes referred to herein individually as a “Party”, or
collectively as the “Parties”.

W I T N E S S E T H:

     WHEREAS, Pipeline and its Canadian pipeline affiliate, Maritimes &
Northeast Pipeline Limited Partnership (“Maritimes-Canada”), have developed and
constructed a natural gas pipeline project (the “Maritimes Project”), extending
from the tailgate of a processing plant located near Goldboro, Nova Scotia, to
the Canadian-United States border, through the states of Maine and New Hampshire
and into Massachusetts with an interconnection with Tennessee Gas Pipeline
Company at Dracut, Massachusetts and an interconnection with Algonquin Gas
Transmission, LLC at Beverly, Massachusetts;

     WHEREAS, Pipeline jointly owns with Portland Natural Gas Transmission
System (“PNGTS”) an approximately 100-mile portion of the Maritimes Project,
extending from Dracut, Massachusetts to Westbrook, Maine with an interconnection
with PNGTS at Westbrook;

 



--------------------------------------------------------------------------------



 



     WHEREAS, Customer, or an affiliate thereof, is proposing to develop,
construct, own, operate and maintain a liquefied natural gas (“LNG”)
regasification facility in Nova Scotia, Canada, referred to as the Bear Head LNG
Project (“Customer’s Terminal”);

     WHEREAS, in order to provide pipeline transportation access to enable
Customer, and/or an affiliate thereof, or third parties purchasing gas from
Customer and/or Customer’s affiliate to access natural gas markets in Canada and
the United States, Customer desires to have Customer’s Terminal physically
connected to Maritimes-Canada’s system;

     WHEREAS, in order to establish such an interconnection and enable mainline
service, it will be necessary for Maritimes-Canada to construct certain pipeline
facilities on its existing system to make available to Anadarko Canada LNG
Marketing, Corp. (“Customer-Canada”) the quantity of firm transportation
capacity contemplated in the precedent agreement between Customer-Canada and
Maritimes-Canada being executed contemporaneously herewith (such precedent
agreement is referred to hereinafter as the “Maritimes-Canada Precedent
Agreement”);

     WHEREAS, in order to make available to Customer the quantity of firm
transportation capacity contemplated in this Precedent Agreement, it will be
necessary for Pipeline to construct, own and operate certain compressor facility
additions and pipeline facilities as will be described by Pipeline in its
certificate application filed with the Federal Energy Regulatory Commission
(“FERC” or “Commission”) as amended from time to time (the “Project”); and

-2-



--------------------------------------------------------------------------------



 



     WHEREAS, Customer desires to obtain firm transportation service from
Pipeline as part of the Project for specified quantities of Customer’s natural
gas as hereinafter provided; and

     WHEREAS, subject to the terms and conditions of this Precedent Agreement
and applicable law, Pipeline shall construct the Project and provide the firm
transportation service Customer desires.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, and intending to be legally bound, subject to the terms and
conditions hereof, Pipeline and Customer agree to the following:

     1. Pipeline’s Regulatory Authorizations. Subject to the terms and
conditions of this Precedent Agreement, Pipeline shall proceed following the
date hereof with due diligence to obtain from all governmental and regulatory
authorities having competent jurisdiction over the Project, including, but not
limited to, the FERC, the authorizations and/or exemptions Pipeline reasonably
determines are necessary: (i) for Pipeline to construct, own, operate, and
maintain the Project facilities necessary to provide the firm transportation
service for Customer contemplated herein; and (ii) for Pipeline to perform its
obligations as contemplated in this Precedent Agreement. Pipeline reserves the
right to file and prosecute any and all applications for such authorizations
and/or exemptions, any supplements or amendments thereto, and, if necessary, any
court review, in a manner that Pipeline reasonably determines to be in its best
interest and that is consistent with Pipeline’s obligations under this Precedent
Agreement. Customer expressly agrees reasonably to support and cooperate with,
and

-3-



--------------------------------------------------------------------------------



 



to not oppose, obstruct or otherwise interfere with in any manner whatsoever,
the efforts of Pipeline to obtain all authorizations and/or exemptions and
supplements and amendments thereto necessary for Pipeline to construct, own,
operate, and maintain the Project facilities and to provide the firm
transportation service contemplated in this Precedent Agreement and to perform
its obligations as contemplated by this Precedent Agreement; provided, however,
that Customer reserves all rights to protect its interests in the exercise of
its sole discretion with respect to any proposal(s) (whether such proposals are
made by Pipeline, or any other party or in connection with an industry-wide
forum, conference or proceeding) to change, clarify, or restate any tariff
provisions relating to natural gas quality or heating content, including,
without limitation, Section 12 of the General Terms and Conditions of Pipeline’s
FERC Gas Tariff (the “Tariff”). Such support and cooperation may include
providing reasonable assurances and undertakings to the FERC and other
regulatory authorities with jurisdiction relating to the Project or Customer’s
Terminal, subject to Customer’s obligations under non-disclosure agreements with
third parties; provided that Customer shall use reasonable efforts to obtain any
waivers necessary under such non-disclosure agreements to ensure that Customer
is able to provide any such reasonable assurances and undertakings. Customer
shall have the right to seek confidential treatment from such regulatory
authorities for any such reasonable assurances or undertakings. Pipeline agrees
to promptly notify Customer in writing when each of the required authorizations,
approvals and/or exemptions set forth in Resource Report No. 1 contained in
Exhibit F-1 to the FERC certificate application for the Project are received,
obtained, rejected or denied. Pipeline shall also promptly notify Customer in
writing as to whether any such

-4-



--------------------------------------------------------------------------------



 



authorizations, approvals, and/or exemptions received or obtained are acceptable
or unacceptable to Pipeline.

     2. Description of Customer’s Facilities and List of Customer’s
Authorizations. Within sixty (60) days after execution of this Precedent
Agreement, Customer, or an affiliate thereof, will advise Pipeline in writing
of: (i) any material facilities which Customer, or an affiliate thereof, must
construct, or cause to be constructed, in the Province of Nova Scotia in order
for Customer, or an affiliate thereof, to complete Customer’s Terminal and to
connect Customer’s Terminal to Maritimes-Canada’s facilities (“Customer’s
Facilities”); (ii) any necessary governmental and/or regulatory authorizations,
approvals, certificates, permits and/or exemptions associated with the
facilities identified pursuant to (i) above (“Customer’s Authorizations”); and
(iii) any necessary authorizations to import and export natural gas or LNG, as
applicable, through the facilities of Customer’s Terminal. Customer, or an
affiliate thereof, shall, however, have the right to update, modify or
supplement the list of Customer’s Facilities or Customer’s Authorizations
periodically.

     3. Customer’s Regulatory Authorizations. Subject to the terms and
conditions of this Precedent Agreement, Customer shall proceed with due
diligence to obtain Customer’s Authorizations. Customer reserves the right to
file and prosecute applications for Customer’s Authorizations in a manner it
deems to be in its best interest; provided, however, Customer shall pursue
Customer’s Authorizations in a manner designed to implement the firm
transportation service contemplated herein in a timely manner and Customer shall
not take any action that would obstruct, interfere with or delay Pipeline’s
receipt of the authorizations and/or exemptions and any supplements

-5-



--------------------------------------------------------------------------------



 



and amendments thereto contemplated hereunder or otherwise jeopardize timely
implementation of the firm transportation service contemplated in this Precedent
Agreement. Pipeline expressly agrees reasonably to support and cooperate with,
and to not oppose, obstruct or otherwise interfere with in any manner
whatsoever, the efforts of Customer to obtain all authorizations and/or
exemptions and supplements and amendments thereto necessary for Customer to
construct, own, operate and maintain Customer’s Terminal and to perform its
obligations as contemplated by this Precedent Agreement; provided, however, that
the foregoing commitment shall not preclude Pipeline in the exercise of its sole
discretion from seeking to change, clarify, or restate any provision of the
Tariff with respect to any proposal(s) to change, clarify, or restate any tariff
provision relating to natural gas quality or heating content, including, without
limitation, Section 12 of the General Terms and Conditions of the Tariff or to
participate in any FERC proceeding or any industry-wide forum to protect its
interests in the exercise of its sole discretion with respect to any proposal(s)
to change, clarify, or restate any tariff provision relating to natural gas
quality or heating content. Customer agrees to promptly notify Pipeline in
writing when each of the required authorizations, approvals and/or exemptions is
received, obtained, rejected or denied. Customer shall also promptly notify
Pipeline in writing as to whether any such authorizations, approvals, and/or
exemptions received or obtained are acceptable or unacceptable to Customer.

     4. Firm Transportation Service Agreement

     (A) To effectuate the firm transportation service contemplated herein,
Customer and Pipeline are executing contemporaneously herewith a firm
transportation service agreement under Pipeline’s Rate Schedule MN365 (“Service
Agreement”) which

-6-



--------------------------------------------------------------------------------



 



shall become effective in accordance with its terms. The Service Agreement:
(i) specifies a Maximum Daily Transportation Quantity (“MDTQ”) of 699,300
dekatherms per day (“Dth/d”), exclusive of fuel requirements, subject to the
further conditions noted below; (ii) specifies a primary term of twenty
(20) years, with right of first refusal (“ROFR”) extension rights to the extent
such ROFR rights are approved by FERC for this particular transaction and
reflected in the Service Agreement; (iii) specifies a primary point(s) of
receipt at the U.S.-Canadian border near Calais, Maine and Primary Point(s) of
Delivery as reflected in Schedule A hereto and in the Service Agreement; and
(iv) shall be subject to a negotiated rate agreement to be executed on or about
December 15, 2005, by Customer and Pipeline (the “Negotiated Rate Agreement”)
which shall become effective in accordance with its terms.

     (B) (i) Pipeline and Customer agree that the Primary Points of Delivery
reflected on Schedule A may be modified, prior to September 1, 2005, by mutual
written agreement of the Parties from time to time. The Parties agree further
that such modifications may encompass changes to the projected Primary Points of
Delivery and delivered volumes or to the allocation of delivered volumes between
U.S. and Canadian Primary Points of Delivery.

          (ii) After September 1, 2005, Pipeline shall use its reasonable
efforts to accommodate changes in Primary Points of Delivery and delivered
volumes, to the extent such changes are operationally feasible, will not result
in material adverse changes in the cost of providing service by Pipeline under
the Service Agreement, and will not result in the need to re-file or file an
amendment to Pipeline’s FERC certificate application related to the Project
facilities or materially delay, in Pipeline’s reasonable

-7-



--------------------------------------------------------------------------------



 



judgment, its ability to promptly complete the FERC certificate application for
the Project facilities.

     5. Service Commencement Date

     (A) Customer shall have a right to elect partial service under the Service
Agreement subject to the provisions of this Paragraph 5(A):



  (i)   No later than the tenth (10th) day following the date on which Pipeline
provides Customer with the Project Description (defined below), Customer may
elect to receive partial service as contemplated under Paragraphs 5(B) and 5(C)
by notifying Pipeline in writing of such election. The rate for such service
shall be governed by the Negotiated Rate Agreement.     (ii)   In the event that
Customer has not elected to receive partial service by the deadline set forth
under sub-paragraph 5(A)(i), then no later than one hundred and eighty
(180) days following the date on which Pipeline provides Customer with the
Project Description, Customer may elect to receive partial service as
contemplated under this Paragraph 5(A)(ii) by notifying Pipeline in writing of
such election. The rate for such service shall be governed by the Negotiated
Rate Agreement.     (iii)   The election rights set forth in sub-paragraphs
5(A)(i) and (ii) are the exclusive means for Customer to elect to receive
partial service.

-8-



--------------------------------------------------------------------------------



 



      If Customer does not elect to receive partial service in strict compliance
with either such provision, Customer shall have no right to partial service
under the Service Agreement and the provisions of Paragraphs 5(B) and 5(C) of
this Precedent Agreement shall have no further force or effect.

     (B) Service under the Service Agreement for the Initial MDTQ (defined
below) under the Service Agreement shall commence on the later of: (i) the
Target Date for Partial Service; or (ii) the date that all of the conditions
precedent set forth in Paragraph 8 of this Precedent Agreement are satisfied or
waived in writing to the extent necessary to permit the transportation of such
Initial MDTQ under the Service Agreement (“Initial Commencement Date”).

     (C) The “Target Date for Partial Service” and the Initial MDTQ shall be
established as follows:



  (i)   The Parties will use reasonable efforts to ensure that an “Initial
MDTQ,” equal to the maximum percentage of the full MDTQ under the Service
Agreement that Pipeline can make available, will be available to Customer under
the Service Agreement within a window from November 1, 2007 to November 1, 2008
(the “First Window Period for Partial Service”).     (ii)   By the later of
(a) September 15, 2005, or (b) forty-five (45) days after the conclusion of the
open season and reverse open season procedures and the Joint Facilities
Expansion Notice Procedures

-9-



--------------------------------------------------------------------------------



 



      (defined in Paragraph 6 of this Precedent Agreement) all of which will be
conducted with respect to the Project and all of which are more fully described
below, (x) the Parties shall meet and negotiate in good faith to establish in
writing a 180-day window within the First Window Period for Partial Service (the
“Second Window Period for Partial Service”), whereby the Preliminary Initial
MDTQ under the Service Agreement will be available to Customer, and (y) Pipeline
shall establish the “Preliminary Initial MDTQ,” which will be Pipeline’s good
faith estimate of the percentage of the full MDTQ (less than the full MDTQ) that
Pipeline will be able to provide by the Initial Commencement Date.     (iii)  
Twelve (12) months prior to the first day of the Second Window Period for
Partial Service, (a) the Parties shall meet and negotiate in good faith to
establish in writing a 90-day window within the Second Window Period for Partial
Service (the “Third Window Period for Partial Service”), whereby the Preliminary
Initial MDTQ will be available to Customer, and (b) Pipeline shall provide a
good faith estimate of any modifications that are necessary to the Preliminary
Initial MDTQ. In the event that the Parties are unable to agree in writing upon
such 90-day window period, the Third Window Period for Partial Service shall be
the 90-day period ending on the last day of the Second Window Period for Partial
Service.

-10-



--------------------------------------------------------------------------------



 



  (iv)   Twelve (12) months prior to the first day of the Third Window Period
for Partial Service, Pipeline shall establish the “Initial MDTQ,” which will be
any quantity less than the full MDTQ under the Service Agreement, but will be
based upon the Preliminary Initial MDTQ and all information regarding the status
of the development of the Project that Pipeline has in its possession at the
time.     (v)   Six (6) months prior to the first day of the Third Window Period
for Partial Service, the Parties shall meet and negotiate in good faith to
establish in writing the targeted in-service date within the Third Window Period
for Partial Service (the “Target Date for Partial Service”), whereby the Initial
MDTQ will be available to Customer. In the event that the Parties are unable to
agree in writing upon such Target Date for Partial Service, the last day of the
Third Window Period for Partial Service shall be the Target Date for Partial
Service.     (vi)   Commencing six (6) months prior to the Target Date for
Partial Service, the Parties agree that their respective project teams will meet
on a regular basis, to be no less frequent than monthly, to update each other on
the progress of their respective projects.     (vii)   Any agreement or notice
of the Parties that establishes the Preliminary Initial MDTQ, the Initial MDTQ
and/or the timing of the

-11-



--------------------------------------------------------------------------------



 



      commencement of partial service described in this Paragraph 5(C) shall be
made in writing.

     (D) The “Target Date for Full Service” shall be established as follows:



  (i)   The Parties shall use reasonable efforts to ensure that the full MDTQ
under the Service Agreement will be available to Customer within a window from
June 1, 2008 to November 1, 2009 (the “First Window Period for Full Service”).  
  (ii)   By the later of (a) September 15, 2005, or (b) forty-five (45) days
after the conclusion of the open season and reverse open season procedures and
the Joint Facilities Expansion Notice Procedures (defined in Paragraph 6 of this
Precedent Agreement) all of which will be conducted with respect to the Project
and all of which are more fully described below, the Parties shall meet and
negotiate in good faith to establish in writing a 270-day window within the
First Window Period for Full Service (the “Second Window Period for Full
Service”), whereby the full MDTQ under the Service Agreement will be available
to Customer (in the event that the Parties are unable to agree in writing upon
such 270-day window period, the Second Window Period for Full Service shall be
the 270-day period ending on the last day of the First Window Period for Full
Service).     (iii)   Twenty-four (24) months prior to the first day of the
Second Window Period for Full Service, the Parties shall meet and

-12-



--------------------------------------------------------------------------------



 



      negotiate in good faith to establish in writing a 180-day window within
the Second Window Period for Full Service (the “Third Window Period for Full
Service”), whereby the full MDTQ under the Service Agreement will be available
to Customer (in the event that the Parties are unable to agree in writing upon
such 180-day window period, the Third Window Period for Full Service shall be
the 180-day period ending on the last day of the Second Window Period for Full
Service).     (iv)   Twelve (12) months prior to the first day of the Third
Window Period for Full Service, the Parties shall meet and negotiate in good
faith to establish in writing a 90-day window within the Third Window Period for
Full Service (the “Fourth Window Period for Full Service”), whereby the full
MDTQ under the Service Agreement will be available to Customer (in the event
that the Parties are unable to agree in writing upon such 90-day window period,
the Fourth Window Period for Full Service shall be the 90-day period ending on
the last day of the Third Window Period for Full Service).     (v)   Six
(6) months prior to the first day of the Fourth Window Period for Full Service,
the Parties shall meet and negotiate in good faith to establish in writing the
targeted in-service date for full service, which shall be a date within the
Fourth Window Period for Full Service (the “Target Date for Full Service”),
whereby the full MDTQ under the Service Agreement will be available to Customer
(in the

-13-



--------------------------------------------------------------------------------



 



      event that the Parties are unable to agree in writing upon such targeted
in-service date, the Target Date for Full Service shall be the last day of the
Fourth Window Period for Full Service).     (vi)   Commencing six (6) months
prior to the Target Date for Full Service, the Parties agree that their
respective project teams will meet on a regular basis, to be no less frequently
than monthly, to update each other on the progress of their respective projects.

     (E) Service under the Service Agreement for the full MDTQ under the Service
Agreement shall commence on the latest to occur of: (i) the Target Date for Full
Service, (ii) the date Customer’s Facilities are ready for service; provided
that, such date shall be no later than the Target Date for Full Service plus
120 days; or (iii) the date that all of the conditions precedent set forth in
Paragraph 8 of this Precedent Agreement are satisfied or waived in writing to
permit transportation of the full MDTQ under the Service Agreement (“Service
Commencement Date”).

     (F) To facilitate full and complete understanding at the Parties’ senior
management levels of the status and progress of both Parties’ respective
projects, the Parties agree that their respective project teams will make
project update presentations (with respect to Pipeline, Pipeline shall provide
information regarding the development of the Project, and with respect to
Customer, Customer shall provide information regarding the development of
Customer’s Terminal and the status of Customer’s LNG supply commitments) to
joint meetings of the Parties’ designees no less than quarterly, commencing
September 1, 2005.

-14-



--------------------------------------------------------------------------------



 



     (G) At least thirty (30) days prior to the date on which Pipeline files its
certificate application with the Commission regarding the Project, Pipeline
shall provide Customer with a draft of the Exhibit K to such application.
Pipeline shall respond to reasonable requests from Customer for information
related to the amounts set forth in such draft Exhibit K. At Customer’s request,
Pipeline shall meet with Customer regarding such Exhibit K within fifteen
(15) days following Customer’s receipt of such exhibit, to discuss the exhibit
and, subject to Customer’s reasonable request, to provide additional information
regarding the amounts set forth in such exhibit.

     6. Design and Permitting of Facilities

     (A) Promptly following the date hereof, Pipeline will undertake the design
of the Project facilities and any other preparatory actions necessary for
Pipeline to complete and file its certificate application(s) with the
Commission, including, but not limited to, conducting a reverse open season and
an open season and the PNGTS notice of expansion procedures contemplated in
Section 11 of the Ownership Agreement between Maritimes and PNGTS and
Article III of the Operating Agreement among Maritimes, PNGTS and M&N Operating
Company (both agreements are dated October 8, 1997, and are on file with the
FERC in Docket No. CP97-238) (“Joint Facilities Expansion Notice Procedures”).
Prior to satisfaction of the conditions precedent set forth in Paragraph 8 of
this Precedent Agreement, and consistent with the requirements of Paragraph 5
hereof, Pipeline shall have the right, but not the obligation, to proceed with
the necessary design of facilities, acquisition of materials, supplies,
properties, rights-of-way and any other necessary preparations to implement the
firm

-15-



--------------------------------------------------------------------------------



 



transportation service under the Service Agreement as contemplated in this
Precedent Agreement.

     (B) Within forty-five (45) days following the conclusion of the reverse
open season and open season procedures and the Joint Facilities Expansion Notice
Procedures relating to the Project, Pipeline shall provide Customer with a
written detailed description of the Project to be constructed, the estimated
costs of the Project and the volumes (for both partial service, rounded to the
nearest increment of ten thousand (10,000) Dth/d, and full service) that can be
transported through Pipeline’s facilities as expanded by the Project (the
“Project Description”). In addition, Pipeline shall, within the same forty-five
(45) day period, provide Customer with a written good faith estimate of the
negotiated rate to be applicable for service to Customer on Pipeline’s system
under the Service Agreement.

     7. Construction of Project. Upon satisfaction of all of the conditions
precedent set forth in Paragraph 8 of this Precedent Agreement (except for the
conditions in Paragraphs 8(A)(x) and 8(B)(vi)), or waiver in writing of the same
by Pipeline or Customer, as applicable, Pipeline shall proceed with due
diligence to construct the authorized Project facilities and to implement the
firm transportation service as contemplated in Paragraph 5 of this Precedent
Agreement. If, notwithstanding Pipeline’s due diligence, Pipeline is unable to
commence the firm transportation service for Customer as contemplated in
Paragraph 5 of this Precedent Agreement, Pipeline will continue to proceed with
due diligence to complete arrangements for such firm transportation service, and
commence the firm transportation service contemplated thereunder for Customer at
the earliest practicable

-16-



--------------------------------------------------------------------------------



 



date thereafter. Pipeline will neither be liable nor will this Precedent
Agreement, the Service Agreement or the Negotiated Rate Agreement be subject to
cancellation (except with respect to termination as provided in Paragraph 10
hereof) if Pipeline is unable to complete the construction of such authorized
Project facilities and commence the firm transportation service contemplated
herein as contemplated in Paragraph 5 of this Precedent Agreement; provided
that, nothing in this sentence is intended to limit Customer’s rights under
Paragraph 10 of this Precedent Agreement.

     8. Conditions Precedent. Commencement of service under the Service
Agreement and Pipeline’s and Customer’s rights and obligations under the Service
Agreement and the Negotiated Rate Agreement are expressly made subject to
satisfaction or, as applicable, waiver in writing of the following conditions
precedent:

     (A) Conditions precedent for the benefit of Pipeline (only Pipeline shall,
except as set forth below, have the right to waive, in writing, the conditions
precedent set forth in Paragraph 8(A), and neither Party shall have the right to
waive the conditions precedent set forth in Paragraph 8(A)(x) and 8(B)(vi)):



  (i)   Pipeline’s receipt and acceptance by May 1, 2007, of all necessary
certificates and authorizations from the Commission to construct, own, operate
and maintain the Project facilities, as described in Pipeline’s certificate
application(s) as the same may be amended from time to time, necessary to
provide the firm transportation service contemplated herein and in the Service
Agreement;

-17-



--------------------------------------------------------------------------------



 



  (ii)   Pipeline’s receipt by June 1, 2007, of approval from its management
committee or similar governing body to proceed with construction of the Project
and expend the capital necessary to construct the Project facilities to provide
the firm transportation service contemplated herein and in the Service
Agreement;     (iii)   Pipeline’s receipt of all necessary governmental
authorizations, approvals, and permits required to construct the Project
facilities necessary to provide the firm transportation service contemplated
herein and in the Service Agreement other than those specified in Paragraph
8(A)(i);     (iv)   Pipeline’s procurement of all necessary rights-of-way,
easements, or condemnations in connection with the Project in form and substance
acceptable to Pipeline;     (v)   Pipeline’s receipt by June 1, 2007, of
approval from the lenders that provided long-term financing for the development
and construction of the existing Maritimes Project facilities (“Existing
Lenders”) to proceed with construction of the Project facilities;     (vi)  
Pipeline’s receipt by June 1, 2007, of funding from banks or other financial
institutions (“Project Lenders”) in accordance with agreements between such
Project Lenders and the Pipeline governing the short-term and/or long-term
financing for the development and construction of the Project facilities;

-18-



--------------------------------------------------------------------------------



 



  (vii)   Customer or its guarantor having by February 1, 2006, an investment
grade rating, as set forth in the first sentence of Paragraph 11(A);     (viii)
  [intentionally left blank]     (ix)   The receipt and acceptance by Customer,
or an affiliate thereof, of the following environmental or siting governmental
authorizations for the site of Customer’s Terminal by June 1, 2005:



  (a)   Federal Environmental Assessment Approval;     (b)   Provincial
Environmental Assessment Approval;     (c)   Provincial Industrial (Division V)
Approval;     (d)   Provincial Water (Division I) Approval;     (e)   Provincial
Permit for Breaking Soil of Highway;     (f)   Provincial Beaches Act Clearance;
and     (g)   Municipal Development Permit;



  (x)   Pipeline’s completion of construction of the necessary Project
facilities required to render firm transportation service for Customer pursuant
to the Service Agreement and Pipeline having the authorization necessary to
place such facilities into gas service;

-19-



--------------------------------------------------------------------------------



 



  (xi)   Execution and delivery of this Precedent Agreement, the
Maritimes-Canada Precedent Agreement, the Service Agreement, the
Maritimes-Canada Service Agreement (defined in Paragraph 26 of this Precedent
Agreement) and the Negotiated Rate Agreement;     (xii)   Satisfaction or waiver
in writing of all of the conditions precedent set forth in the Maritimes-Canada
Precedent Agreement, other than the conditions precedent set forth in Paragraphs
8(A)(x) and 8(B)(vi) thereof; and     (xiii)   Pipeline’s receipt and acceptance
by August 1, 2007, of the certificates and/or permits listed in Resource Report
No. 1 contained in Exhibit F-1 to the FERC certificate application for the
Project facilities.

     (B) Conditions precedent for the benefit of Customer (only Customer shall,
except as set forth below, have the right to waive, in writing, the conditions
precedent set forth in Paragraph 8(B), and neither Party shall have the right to
waive the conditions precedent set forth in Paragraph 8(A)(x) and 8(B)(vi)):



  (i)   The receipt and acceptance by Customer, or an affiliate thereof, of all
governmental authorizations as may be necessary to construct and operate
Customer’s Terminal and Customer’s Facilities and to export and import natural
gas or LNG, as applicable, through the facilities of Customer’s Terminal, other
than those contemplated in Paragraph 8(A)(ix) above, by May 1, 2006;

-20-



--------------------------------------------------------------------------------



 



  (ii)   Approvals from the board of directors or similar governing body of
Anadarko Petroleum Corporation (“Anadarko”) by May 1, 2007, to proceed with the
construction and development of Customer’s Terminal and Customer’s Facilities,
and to proceed with related LNG supply, LNG transportation, regasification, and
regasified natural gas marketing activities and the receipt of firm
transportation under the Service Agreement;     (iii)   Customer’s receipt of
short-term and/or long-term funding by May 1, 2007, from lenders financing the
construction and development of Customer’s Terminal and Customer’s Facilities on
a non-recourse or limited recourse basis;     (iv)   Customer’s receipt, at
least fifteen (15) days prior to the Service Commencement Date, of a letter from
an officer of Pipeline certifying that Pipeline has requested authorization from
FERC to place the Project facilities into service;     (v)   Customer arranging
for all necessary marine transportation of LNG by January 1, 2006;     (vi)  
Pipeline’s completion of construction of the necessary Project facilities
required to render firm transportation service for Customer pursuant to the
Service Agreement and Pipeline having the authorization necessary to place such
facilities into gas service;

-21-



--------------------------------------------------------------------------------



 



  (vii)   [intentionally left blank]     (viii)   Execution and delivery of this
Precedent Agreement, the Maritimes-Canada Precedent Agreement, the Service
Agreement, the Maritimes-Canada Service Agreement (defined in Paragraph 26 of
this Precedent Agreement) and the Negotiated Rate Agreement; and     (ix)  
Satisfaction or waiver in writing of all of the conditions precedent set forth
in the Maritimes-Canada Precedent Agreement, other than the conditions precedent
set forth in Paragraphs 8(A)(x) and 8(B)(vi) thereof.

     Unless otherwise provided for herein, the Commission authorization(s) and
approval(s) contemplated in Paragraph 1 of this Precedent Agreement must be
issued in form and substance satisfactory to both Parties. For the purposes of
this Precedent Agreement, such Commission authorization(s) and approval(s) shall
be deemed satisfactory if issued or granted in form and substance as requested,
or if issued in a manner acceptable to Pipeline and such authorization(s) and
approval(s), as issued, will not have a material adverse effect on Customer.
Customer shall notify Pipeline in writing not later than fifteen (15) days after
the issuance of the Commission certificate(s), authorization(s) and approval(s),
including any order issued as a preliminary determination on non-environmental
issues, if such certificate(s), authorization(s) and approval(s) are not
satisfactory to it. All other governmental authorizations, approvals, permits
and/or exemptions required of Pipeline must be

-22-



--------------------------------------------------------------------------------



 



issued in form and substance acceptable to Pipeline. All other governmental
authorizations, approvals, permits and/or exemptions required of Customer, shall
be issued in form and substance acceptable to Customer. All governmental
approvals required by this Precedent Agreement must be duly granted by the
Commission or other governmental agency or authority having jurisdiction, and
must be final and no longer subject to rehearing or appeal; provided, however,
that Pipeline or Customer may waive in writing with respect to the governmental
authorizations required of it, the requirement that such authorization(s) and
approval(s) be final and no longer subject to rehearing or appeal. Customer and
Pipeline each agree to provide written notice to the other promptly after the
dates specified in Paragraphs 8(A) and 8(B) above in the event that a condition
precedent for the benefit of such Party has not been satisfied.

     9. Reimbursement

     (A) If this Precedent Agreement is terminated under Paragraph 10(C), 10(E)
or 10 (F) of this Precedent Agreement or because of the failure to satisfy one
or more of the conditions precedent set forth in Paragraphs 8(A)(vii), 8(A)(ix),
8(B)(i), 8(B)(ii), 8(B)(iii), or 8(B)(v) (or Paragraphs 8(A)(i), 8(A)(v) or
8(A)(vi), to the extent that the failure to satisfy one or more of these three
conditions precedent is due solely to Customer’s failure to provide sufficient
evidence regarding the quantity of Customer’s LNG supply, provided, however,
that Pipeline shall first have requested in writing specific information
regarding such quantity of LNG and Customer shall have had thirty (30) days in
which to provide such information requested by Pipeline), then Customer shall,
at the option and election of Pipeline (such option to be exercised, if at all,
in writing within sixty (60) days of such termination), reimburse Pipeline as
hereinafter

-23-



--------------------------------------------------------------------------------



 



provided for all of Pipeline’s reasonable and verifiable costs incurred,
allocated and paid as of the date of such termination, or for which Pipeline is
contractually obligated to pay (and does pay), as of the date of such
termination, solely in conjunction with its efforts to satisfy its obligations
under this Precedent Agreement (“Pre-service Costs”), except to the extent such
expenses previously have been reimbursed or are reimbursable by Anadarko or by
any third party or parties. Pre-service Costs will include those third-party
expenditures and/or costs incurred, allocated and paid by Pipeline or for which
Pipeline is contractually obligated to pay and does pay, and Pipeline’s internal
direct and corporate overhead costs allocated to technical services associated
with the Project, which shall include engineering, construction, materials and
equipment, environmental, land acquisition and any other technically-based costs
related to the firm service contemplated in this Precedent Agreement and
incurred in furtherance of Pipeline’s efforts to satisfy its obligations under
this Precedent Agreement. For clarity, the Parties specifically agree that
Pre-service Costs will not include internal management and internal legal costs.
In addition, identifiable physical assets for which Pipeline is reimbursed
pursuant to this Paragraph 9 and not already installed as part of Pipeline’s
FERC or National Energy Board of Canada jurisdictional facilities by Pipeline
shall become the sole property of Customer, if and to the extent Customer so
elects and provides written notice of such election to Pipeline.

     (B) Customer’s obligations under this Paragraph 9 are subject to Pipeline’s
fulfillment of Pipeline’s periodic reporting requirements and compliance with
the milestone-based cost limits with respect to the Project facilities to be
applied in connection with this Paragraph 9 as set forth in Schedule B.

-24-



--------------------------------------------------------------------------------



 



     (C) If Pipeline exercises its option to seek reimbursement pursuant to
Paragraph 9(A) of this Precedent Agreement, then Pipeline shall, within sixty
(60) days of exercising such option in writing, submit to Customer an invoice
reflecting the Pre-service Costs for which it seeks reimbursement. Such invoice
shall be accompanied by such detailed and supporting documentation as Customer
may reasonably request in writing. Customer shall, no later than sixty (60) days
following receipt of (i) such invoice and (ii) such detailed and supporting
documentation as it may reasonably request in writing (the “Due Date”), pay by
electronic funds transfer to an account designated by Pipeline in writing the
amount so invoiced by Pipeline; provided that Customer may withhold from such
payment the portion, if any, of such invoiced amount that Customer in good faith
disputes. In the event that Customer in good faith disputes any portion of such
invoiced amount, Customer shall submit to Pipeline on or before the Due Date, in
writing and in reasonable detail, an explanation of the reason(s) for such
dispute. Customer and Pipeline shall in good faith attempt to promptly resolve
any such disputed invoice amount. Any disputed invoice amounts subsequently
determined by the Parties or by arbitration pursuant to the provisions of
Paragraph 24 to have been properly invoiced by Pipeline shall be paid by
Customer within sixty (60) days following such determination, plus interest on
late payments and disputed amounts found to be proper with interest determined
at the U.S. prime interest rate as published in the Wall Street Journal from
time to time, plus 200 basis points, from the date Customer should have paid
Pipeline until the date Customer actually pays Pipeline.

     (D) If, within five (5) years from the time Customer pays the Pre-service
Costs with respect to the Project facilities, any other expansion project on
Pipeline’s system

-25-



--------------------------------------------------------------------------------



 



results in an executed precedent agreement that contemplates utilization of any
of the same facilities contemplated for use by Customer in connection with this
Precedent Agreement, Pipeline will pay back to Customer all payments Pipeline
has received from Customer or any affiliate thereof for the Project facilities
(including all costs reimbursed to Pipeline under the Reimbursement Agreement
among Anadarko, Pipeline and Maritimes-Canada dated May 26, 2004, as amended
from time to time); provided that, the obligation of Pipeline to pay back such
amount shall be limited to only the amount that Pipeline has received from
Customer, Anadarko, or any affiliate thereof in connection with such expansion
facilities (i) that Pipeline actually constructs as part of the other expansion
or (ii) for which Pipeline actually receives reimbursement from the new
expansion shipper(s). The amount required to be paid back pursuant to this
Paragraph 9(D), including amounts repaid pursuant to any audit, accounting or
dispute resolution procedure hereunder, shall also include interest at the US
prime interest rate as published in the Wall Street Journal, from time to time,
plus 200 basis points, from the date of receipt of such funds by or on behalf of
Pipeline until the date of payment in full to Customer. Pipeline shall use a
reasonable allocation methodology in determining how to allocate costs among
various portions of the Project facilities that have been incurred in connection
with the Project facilities but that are not directly attributable to any
particular portion of such Project facilities. Customer shall have audit rights
and the right to an accounting of Pipeline and its affiliates whose costs are
subject to a claim for reimbursement hereunder to enforce the provisions of this
Paragraph 9 regarding Pre-service Costs. Disputes regarding this Paragraph 9
shall be resolved between the Parties pursuant to the provisions of Paragraph 24
below.

-26-



--------------------------------------------------------------------------------



 



     10. Termination

     (A) If any of the conditions precedent set forth in Paragraph 8 of this
Precedent Agreement, excluding the condition precedent set forth in Paragraphs 8
(A)(x), 8(B)(iv) and 8(B)(vi), have not been fully satisfied, or waived in
writing by Pipeline or Customer, as applicable, pursuant to the terms of
Paragraph 8, by the earlier of the applicable dates specified therein (if any)
or November 1, 2009, then either Pipeline or Customer may for any such failure
to satisfy or to waive thereafter terminate this Precedent Agreement, the
Service Agreement and the Negotiated Rate Agreement by giving sixty (60) days
prior written notice of its intention to terminate to the non-terminating Party;
provided, however, if the conditions precedent are satisfied, or waived in
writing by Pipeline or Customer, as applicable, pursuant to the terms of
Paragraph 8 of this Precedent Agreement, within such sixty (60) day notice
period, then such termination will not be effective. In the event notice of
termination is provided by either Party, and this Precedent Agreement
subsequently is terminated as a result of such notice, Customer’s financial
obligations with respect to Paragraph 9 of this Precedent Agreement, if any,
shall cease to increase as of the date of such notice of termination, with the
exception of reasonable and incidental post-termination notice expenses (such as
demobilization and contract termination expenses) shown to Customer’s reasonable
satisfaction, by Pipeline in writing to have been required of Pipeline.

     (B) On the latest to occur of (i) the Target Date for Full Service,
(ii) November 1, 2009, or (iii) the last day of the second, consecutive full
Construction Cycle following the Construction Authorization Date, if Pipeline
has not completed construction of the

-27-



--------------------------------------------------------------------------------



 



Project facilities and made such facilities available for full service, Customer
shall have the right, to be exercised if at all no later than thirty (30) days
following the last to occur of the foregoing dates, to terminate this Precedent
Agreement by giving sixty (60) days prior written notice of its intention to
terminate to Pipeline; provided, however, if Pipeline makes such Project
facilities available for full service during such sixty (60) day notice period,
then such termination will not be effective. If Customer does not exercise the
right it has to terminate this Precedent Agreement under the preceding sentence
of this Paragraph 10(B), then the November 1, 2009 date referred to therein and
in Paragraph 10(A) shall become November 1, 2011. For purposes of this
Paragraph 10(B), “Construction Cycle” shall mean, with respect to any calendar
year, the period from June 1 through December 31 of such calendar year, and
“Construction Authorization Date” shall mean the date on which Pipeline has
received (i) all of the governmental authorizations set forth in Paragraphs
8(A)(i) and 8(A)(xiii) of this Precedent Agreement and (ii) Pipeline’s
management committee authorizations necessary to initiate construction of the
Project facilities. Pipeline promptly shall provide written notice of such
Construction Authorization Date to Customer. Notwithstanding any provision to
the contrary in this Paragraph 10(B), Customer shall not have a right to
terminate this Precedent Agreement pursuant to this Paragraph 10(B) unless and
until Customer’s Facilities are completed and available for service.

     (C) With respect to Paragraph 6(B) of this Precedent Agreement, to the
extent the good faith estimate of the negotiated rate or the scope of the
Project contemplated in the Project Description materially differs from that
which forms the basis for this Precedent Agreement, Customer shall have the
option but not the obligation to

-28-



--------------------------------------------------------------------------------



 



terminate this Precedent Agreement, in Customer’s sole discretion, after
providing written notice to Pipeline of such election within forty-five
(45) days following receipt of such good faith estimate and the Project
Description.

     (D) Pipeline shall have the option but not the obligation to terminate this
Precedent Agreement in good faith for inability or anticipated inability to meet
any one or more of the following conditions precedent, prior to the dates set
forth above for satisfaction of such conditions precedent in Paragraph 8(A) of
this Precedent Agreement: 8(A)(v) and 8(A)(vi); provided that, Pipeline shall
have the option at any time to terminate this Precedent Agreement prior to the
date on which the condition precedent set forth in Paragraph 8(A)(ii) is
satisfied or waived by Pipeline in writing. Such options shall be exercised by
providing notice of termination to Customer in writing.

     (E) Customer shall have the option but not the obligation to terminate this
Precedent Agreement in good faith for inability or anticipated inability to meet
any one or more of the following conditions precedent, prior to the dates set
forth above for satisfaction of such conditions precedent in Paragraph 8(B) of
this Precedent Agreement: 8(B)(iii), 8(B)(v), and 8(B)(vii); provided that,
Customer shall have the option at any time to terminate this Precedent Agreement
prior to the date on which the condition precedent set forth in
Paragraph 8(B)(ii) is satisfied or waived by Customer in writing. Such options
shall be exercised by providing notice of termination to Pipeline in writing.

-29-



--------------------------------------------------------------------------------



 



     (F) The Parties acknowledge that the availability of LNG supplies to
support Customer’s Terminal is a necessity for Customer to successfully operate
Customer’s Terminal, and, accordingly, Customer’s access to LNG supplies is a
necessity for Pipeline to agree to expand its pipeline system. Therefore, in
addition to and notwithstanding any other provision in this Precedent Agreement,
Customer agrees that Pipeline shall have the right to terminate this Precedent
Agreement on or after the date on which Pipeline provides Customer with the
Project Description, if Customer fails to demonstrate to Pipeline, to Pipeline’s
satisfaction acting reasonably, that Customer has arranged for an adequate
quantity of LNG supplies to support the operation of Customer’s Terminal when
considering the period covered by the Primary Term of the Service Agreement
(such demonstration may include production of LNG supply contracts or other
types of written commitments of supply redacted to exclude confidential pricing
provisions but which would include the identity of the counterparty to such
supply contract(s) (or country in which such supplies are produced) and
provisions related to the character of service (i.e., whether such supply is
firm or interruptible and the terms related to any potential supply
interruption), and the term of the supply agreement(s)). If Pipeline exercises
this right to terminate this Precedent Agreement, Pipeline shall provide written
notice to Customer on or after the date on which Pipeline provides Customer with
the Project Description, stating that Pipeline has elected to terminate this
Precedent Agreement under this Paragraph 10, and this Precedent Agreement shall
terminate upon delivery of such written notice to Customer. Such termination
option shall be exercised, if at all, within one hundred twenty (120) days after
the Pipeline provides Customer with the Project Description.

-30-



--------------------------------------------------------------------------------



 



     (G) Except as provided in Paragraph 25 hereof, if this Precedent Agreement
is not terminated pursuant to Paragraphs 10(A), 10(B), 10(C), 10(D), 10(E) or
10(F) of this Precedent Agreement, then this Precedent Agreement will terminate
by its express terms on the Service Commencement Date under the Service
Agreement, as provided for in Paragraph 5 of this Precedent Agreement, and
thereafter Pipeline’s and Customer’s rights and obligations related to the
transportation transaction contemplated herein shall be determined pursuant to
the terms and conditions of such Service Agreement, the Negotiated Rate
Agreement and the Tariff, as effective from time to time.

     11. Creditworthiness. Customer will endeavor to satisfy by February 1,
2006, one of the following creditworthiness requirements set forth in
Paragraph 11(A) and agrees that, upon written request by Pipeline, Customer
shall promptly provide evidence to Pipeline of same:

     (A) Customer (or any entity that guarantees all of Customer’s obligations
under the Service Agreement for the initial twenty (20) year term of the Service
Agreement) shall have an investment grade rating for its long-term senior
unsecured debt from Moody’s Investors Service, Inc. of Baa3 or higher or from
Standard & Poor’s of BBB- or higher. In the event that Customer or its guarantor
meets the requirement contained in the immediately preceding sentence initially,
but is later downgraded below such investment grade rating, Customer will be
required to obtain a guarantee from any affiliate of Customer that is an
investment grade rated entity as defined in Paragraph 11(A); provided, that if
Customer does not have any affiliates with such investment

-31-



--------------------------------------------------------------------------------



 



grade rating, Customer shall be required to satisfy the requirement set forth in
Paragraph 11(B).

     (B) At any time and from time to time that neither Customer nor its
guarantor meets the requirements set forth in the first sentence of
Paragraph 11(A), Customer will be accepted as creditworthy by Pipeline if
Pipeline reasonably determines that, notwithstanding the absence of such
investment grade credit rating, the financial position of Customer (or an entity
that guarantees all of Customer’s obligations under the Service Agreement for
the initial twenty (20) year term of the Service Agreement) is reasonably
acceptable to Pipeline and acceptable to Pipeline’s Existing Lenders and the
Project Lenders.

     (C) The Parties agree that, if and when Pipeline requests evidence in
writing of Customer’s or its guarantor’s ability to satisfy the creditworthiness
requirements set forth in Paragraphs 11(A), 11(B) and/or 11(E), and Customer or
its guarantor fails, in Pipeline’s reasonable discretion, to provide such
evidence, Pipeline may suspend its obligations under this Precedent Agreement
until Customer or its guarantor has provided such evidence; provided, further
that Pipeline shall first provide Customer with written notice of its intent to
suspend performance hereunder (which notice will state whether Pipeline is
suspending its obligations due to Customers’ noncompliance with Paragraph 11(A),
11(B) and/or 11(E)) and Pipeline shall provide Customer, prior to suspension,
with at least 30 days in which to cure the claimed failure to provide such
evidence.

     (D) If and to the extent that an entity guarantees Customer’s obligations
for the initial twenty (20) year term of the Service Agreement and/or for
Customer’s

-32-



--------------------------------------------------------------------------------



 



obligations under this Precedent Agreement, such guarantees shall be in the
form, content, and substance as expressly set forth as Schedule C hereto (for
the Service Agreement) and Schedule D hereto (for the Precedent Agreement),
respectively. Each such guaranty shall be assignable in accordance with its
stated terms.

     (E) With respect to Customer’s obligations under this Precedent Agreement,
Customer, or its guarantor, shall meet the credit rating requirements of
Paragraph 11(A). If Customer or its guarantor loses such investment grade rating
and, if Customer’s guarantor is not an affiliate of Customer, then Customer
shall endeavor to first provide a guaranty from an affiliate of Customer with an
investment grade rating as defined in Paragraph 11(A), and if Customer’s
guarantor is an affiliate of Customer, then Customer shall endeavor to first
provide a guarantee from another affiliate of Customer with an investment grade
rating as defined in Paragraph 11(A). If no affiliate of Customer has such
investment grade rating, Customer or its guarantor shall provide a standby
irrevocable letter of credit from a financial institution reasonably acceptable
to Pipeline and acceptable to Pipeline’s Existing Lenders and Project Lenders
(“Letter of Credit”) in an amount equal to the applicable estimated Pre-service
Costs set forth in Schedule B as of the date on which such assurances are
requested, plus the estimated additional costs projected to be incurred for the
following twelve months as set forth in Schedule B. The right of Pipeline to
suspend its obligations under this Precedent Agreement under Paragraph 11(C)
shall not be affected by Customer providing a letter of credit under this
Paragraph 11(E); provided, however, if Pipeline provides notice of its intention
to suspend performance pursuant to Paragraph 11(C), the Parties agree that
Customer may replace any outstanding letters of credit previously posted by
Customer

-33-



--------------------------------------------------------------------------------



 



pursuant to this Paragraph 11(E) with a replacement Letter of Credit in the
amount of the applicable estimated Pre-Service Costs for the next Milestone
Event set forth in Schedule B scheduled to occur following the date on which
Pipeline provides such notice of suspension; provided further that, in the event
Pipeline subsequently resumes performance under this Precedent Agreement after
providing notice of suspension (and provides written notice to Customer of
Pipeline’s resumption of performance), but prior to any termination of this
Precedent Agreement, then Customer shall tender an additional Letter of Credit
in an amount equal to the difference between (i) the amount of the Letter of
Credit posted by Customer during suspension, and (ii) an amount equal to the
applicable estimated Pre-service Costs set forth in Schedule B as of the date on
which Pipeline suspended performance under this Agreement, plus the estimated
additional costs projected to be incurred for the following twelve months as set
forth in Schedule B.

     12. Pipeline Representations and Warranties and Customer Acknowledgments

     Pipeline represents and warrants that (i) it is duly organized and validly
existing under the laws of the State of Delaware and has all requisite legal
power and authority to execute this Precedent Agreement and carry out the terms,
conditions and provisions hereof; (ii) this Precedent Agreement constitutes the
valid, legal and binding obligation of Pipeline, enforceable in accordance with
the terms hereof; (iii) there are no actions, suits or proceedings pending or,
to Pipeline’s knowledge, threatened against or affecting Pipeline before any
court or administrative body that might materially adversely affect the ability
of Pipeline to meet and carry out its obligations hereunder; and (iv) the

-34-



--------------------------------------------------------------------------------



 



execution and delivery by Pipeline of this Precedent Agreement has been duly
authorized by all requisite limited liability company action.

     13. Customer’s Representations and Warranties. Customer represents and
warrants that (i) it is duly organized and validly existing under the laws of
the State of Delaware and has all requisite legal power and authority to execute
this Precedent Agreement and carry out the terms, conditions and provisions
thereof; (ii) this Precedent Agreement constitutes the valid, legal and binding
obligation of Customer, enforceable in accordance with the terms hereof;
(iii) there are no actions, suits or proceedings pending or, to Customer’s
knowledge, threatened against or affecting Customer before any court or
administrative body that might materially adversely affect the ability of
Customer to meet and carry out its obligations hereunder; (iv) the execution and
delivery by Customer of this Precedent Agreement has been duly authorized by all
requisite limited liability company action; and (v) upon execution and delivery
of the Service Agreement, Customer, or its guarantor, shall satisfy all of the
creditworthiness requirements of the Tariff, as it may be amended from time to
time.

     14. Modification or Amendment. This Precedent Agreement may not be modified
or amended unless the Parties execute written agreements to that effect.

     15. Succession, Merger, Consolidation of Properties. Any party which
succeeds by purchase, merger, or consolidation of title to the properties of
Pipeline or Customer necessary to provide or receive service pursuant to this
Precedent Agreement or (separately) the Service Agreement and the Negotiated
Rate Agreement, will, if its predecessor in title is a Party, be entitled to the
rights and will be subject to the

-35-



--------------------------------------------------------------------------------



 



obligations of its predecessor in title under this Precedent Agreement, the
Service Agreement and the Negotiated Rate Agreement provided that such party,
(either the successor to Pipeline or the successor to Customer or any entity
guaranteeing the credit of such party), shall be considered creditworthy by the
other Party. For purposes of this Paragraph 15, the test of creditworthiness
shall be satisfied if such successor or its guarantor satisfies the investment
grade rating threshold set forth in the first sentence of Paragraph 11(A).
Except as provided in the foregoing sentence and in Paragraphs 16(A) and 16(C)
below, neither Customer nor Pipeline may assign any of its rights or obligations
under this Precedent Agreement without the prior written consent of the other
Party, which consent may not be unreasonably withheld or delayed.

     16. Assignment

     (A) Each Party acknowledges and agrees that the other Party shall have the
right, without the prior written consent of the other Party, to assign,
mortgage, or pledge all or any of its rights, interests, and benefits under this
Precedent Agreement and/or the Service Agreement and/or the Negotiated Rate
Agreement to secure payment of any indebtedness incurred or to be incurred in
connection with the development and construction of the Project facilities, or
Customer’s Terminal and/or Customer’s Facilities, as applicable. Each Party
agrees to provide the other Party’s lenders such reasonable assurances and
undertakings as they may require in connection with such assignment, so long as
the terms thereof are reasonable and not contrary to market standards for such
assurances and undertakings and do not decrease such non-assigning Party’s
rights or increase its obligations under this Precedent Agreement, the Service
Agreement, or the Negotiated Rate Agreement in any material manner. In

-36-



--------------------------------------------------------------------------------



 



addition, each Party shall reasonably cooperate with the other Party to obtain
such other Party’s financing by supplying such other Party’s lenders information
concerning the first Party (that is in the first Party’s possession and is not
of a proprietary or confidential nature) reasonably requested in writing by the
other Party’s lenders.

     (B) Customer may assign either all of its rights and obligations in or an
undivided interest to its rights and obligations under this Precedent Agreement
and all or any portion of its rights and obligations under the Service Agreement
and/or the Negotiated Rate Agreement to a subsidiary, affiliate, co-venturer,
joint venture entity or other third party; provided that, each such assignee of
rights and obligations under this Precedent Agreement, the Service Agreement
and/or the Negotiated Rate Agreement executes a new firm service agreement under
Rate Schedule MN365 and a new negotiated rate agreement covering the rights and
obligations which have been assigned to it. Notwithstanding any other provision
of this Paragraph 16(B), no assignment of all of Customer’s rights under either
this Precedent Agreement or the Service Agreement or the Negotiated Rate
Agreement (other than assignments made pursuant to Paragraph 16(C) below) under
this Paragraph 16(B) will release Customer of any of its obligations under this
Precedent Agreement, until Customer receives the prior written consent of
Pipeline, which consent shall not be unreasonably withheld or unduly delayed;
provided, that Pipeline agrees that it will promptly provide such consent if
(i) such assignee or its guarantor has an investment grade credit rating as
defined in Paragraph 11(A) hereof and (ii) such assignee possesses, in
Pipeline’s reasonable discretion, the requisite technical expertise or the
demonstrated ability to acquire the requisite technical expertise to complete
Customer’s Terminal and Customer’s Facilities

-37-



--------------------------------------------------------------------------------



 



in a timely manner to meet the Service Commencement Date under the Service
Agreement. ANY SUCH ASSIGNMENT HEREUNDER TO WHICH PIPELINE HAS CONSENTED SHALL
FULLY, COMPLETELY AND IRREVOCABLY DISCHARGE, RELEASE AND TERMINATE CUSTOMER’S
OBLIGATIONS HEREUNDER FROM THE EFFECTIVE DATE OF SUCH ASSIGNMENT FORWARD, AND IF
AND TO THE EXTENT THAT AN ENTITY GUARANTEES CUSTOMER’S OBLIGATIONS UNDER THIS
PRECEDENT AGREEMENT AS CONTEMPLATED BY THE TERMS OF PARAGRAPH 11(D), SUCH
GUARANTEE, THE FORM OF WHICH IS SET FORTH IN SCHEDULE C HERETO, SHALL
AUTOMATICALLY AND WITHOUT ANY ACTION OF CUSTOMER OR THE GUARANTOR UNDER SUCH
GUARANTEE TERMINATE OR BE REDUCED IN ALL RESPECTS EFFECTIVE FOR ALL PURPOSES AS
OF THE EFFECTIVE DATE OF THE FOREGOING ASSIGNMENT.

     (C) Customer may assign all or any part of its rights and obligations under
the Service Agreement to any party; provided that, each such assignee executes a
new firm service agreement under Rate Schedule MN365 and a new negotiated rate
agreement substantially identical in all respects (other than the quantity of
natural gas to be transported in the event of assignments to more than one party
of partial undivided interests) with the Service Agreement and the Negotiated
Rate Agreement covering the rights and obligations which have been assigned to
it. ANY SUCH ASSIGNMENT HEREUNDER SHALL, WITH RESPECT TO THE RIGHTS AND
OBLIGATIONS OF CUSTOMER SO ASSIGNED, FULLY, COMPLETELY AND IRREVOCABLY
DISCHARGE, RELEASE AND TERMINATE CUSTOMER’S OBLIGATIONS UNDER THE SERVICE
AGREEMENT AND THE NEGOTIATED RATE AGREEMENT FROM

-38-



--------------------------------------------------------------------------------



 



THE EFFECTIVE DATE OF SUCH ASSIGNMENT FORWARD, AND IF AND TO THE EXTENT THAT AN
ENTITY GUARANTEES CUSTOMER’S OBLIGATIONS UNDER THIS PRECEDENT AGREEMENT AS
CONTEMPLATED BY THE TERMS OF PARAGRAPH 11(D), SUCH GUARANTEE, THE FORM OF WHICH
IS SET FORTH IN SCHEDULE C HERETO, SHALL AUTOMATICALLY AND WITHOUT ANY ACTION OF
CUSTOMER OR THE GUARANTOR UNDER SUCH GUARANTEE TERMINATE OR BE REDUCED IN ALL
RESPECTS EFFECTIVE FOR ALL PURPOSES AS OF THE EFFECTIVE DATE OF THE FOREGOING
ASSIGNMENT.

     (D) Notwithstanding any other provision of Paragraphs 16(B) or 16(C) of
this Precedent Agreement, Customer may not assign any rights or obligations as
contemplated under Paragraph 16(B) or 16(C) to any entity, unless (i) the
assignee (or assignee’s guarantor) has an investment grade credit rating as
defined in the first sentence of Paragraph 11(A) of this Precedent Agreement,
and (ii) the assignment is implemented prior to the earlier of the Initial
Commencement Date or the Service Commencement Date. After the Initial
Commencement Date, any assignment of firm capacity must be effectuated pursuant
to the provisions of the Tariff. In addition, any assignment of Customer’s
rights and obligations under the Service Agreement and Negotiated Rate Agreement
under Paragraph 16(B) or 16(C) prior to the Initial Commencement Date shall be
an assignment of rights and obligations that are substantially identical to
those under the Service Agreement and Negotiated Rate Agreement, except with
respect to the MDTQ and Points of Delivery (in connection with assignments of
partial undivided interests); provided, that in the aggregate, the service
rights remaining under the Service Agreement and the service rights under all
service

-39-



--------------------------------------------------------------------------------



 



agreements between Pipeline and any of Customer’s assignees resulting from such
assignments shall not exceed the service rights under the Service Agreement and
the Points of Delivery in any new service agreement shall either be Customer’s
Points of Delivery or points of delivery within Customer’s Contract Path (as
defined in the Tariff).

     17. No Third Party Beneficiaries. Except as expressly provided for in this
Precedent Agreement, nothing herein expressed or implied is intended or shall be
construed to confer upon or give to any person or entity not a Party any rights,
remedies or obligations under or by reason of this Precedent Agreement.

     18. Joint Efforts. Each and every provision of this Precedent Agreement
shall be considered as prepared through the joint efforts of the Parties and
shall not be construed against either Party as a result of the preparation or
drafting thereof. It is expressly agreed that no consideration shall be given or
presumption made on the basis of who drafted this Precedent Agreement or any
specific provision hereof.

     19. Representations. The recitals and representations appearing first above
are hereby incorporated in and made a part of this Precedent Agreement.

     20. Governing Law. This Precedent Agreement shall be governed by,
construed, interpreted, and performed in accordance with the laws of the State
of Texas, without recourse to any laws of Texas governing its conflict of laws
or choice of laws, except to the extent the matters at issue herein fall within
the primary or exclusive jurisdiction of the FERC.

-40-



--------------------------------------------------------------------------------



 



     21. Limitation of Damages. NEITHER PARTY, NOR ANY AFFILIATE THEREOF, SHALL
BE LIABLE TO THE OTHER PARTY, OR ANY AFFILIATE THEREOF, FOR ANY SPECIAL,
INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES OF ANY NATURE RESULTING FROM ANY
BREACH OF OR DEFAULT UNDER THIS PRECEDENT AGREEMENT, INCLUDING ANY DAMAGES
RESULTING FROM LOST PROFITS OR BUSINESS INTERRUPTION HOWSOEVER CAUSED OR
OCCASIONED, EVEN IF SUCH PARTY HAS BEEN MADE AWARE OF THE POSSIBILITY OF SUCH
DAMAGES, LOST PROFITS OR BUSINESS INTERRUPTION.

     22. Notices. Except as herein otherwise provided, any notice, advisement,
request, demand, statement, or invoice provided for in this Precedent Agreement,
or any notice which either Party desires to give to the other, must be in
writing and will be deemed duly delivered (a) upon personal delivery to the
Party to be notified, (b) on confirmation of receipt by facsimile by the Party
to be notified, (c) one (1) working day after deposit with a reputable overnight
courier, prepaid for overnight delivery and addressed to the Party to be
notified, or (d) three (3) days after deposit with the U.S. Postal Service,
postage prepaid, registered or certified, with return receipt requested and
addressed to the Party to be notified, at the address indicated for such Party
below:

     
Pipeline:
  Maritimes & Northeast Pipeline, L.L.C.
 
  Suite 300
 
  890 Winter Street
 
  Waltham, MA 02415
 
  Attn: Vice President, Marketing
 
  Phone: (617) 560-1383
 
  Fax: (617) 560-1552

-41-



--------------------------------------------------------------------------------



 



     
Customer:
  Anadarko LNG Marketing, LLC
 
  c/o Anadarko Petroleum Corporation
 
  1201 Lake Robbins Drive
 
  The Woodlands, Texas 77380
 
  Attn: Manager, Commercial Development
 
  Phone: (832) 636-1000
 
  Fax: (832) 636-8263
 
   
 
  Anadarko LNG Marketing, LLC
 
  c/o Anadarko Petroleum Corporation
 
  1201 Lake Robbins Drive
 
  The Woodlands, Texas 77380
 
  Attn: Gas Marketing Operations Manager
 
  Phone: (832) 636-1000
 
  Fax: (832) 636-7215

or at such other address as such Party designates by five (5) days advance
written notice to the other Party given in the foregoing manner.

     23. Multiple Counterparts. This Precedent Agreement may be executed in
multiple counterparts, each of which shall, if both Parties execute a
counterpart, be deemed an original but all of which together shall constitute
one and the same instrument. The facsimile transmission of any signed original
of this Precedent Agreement, and transmission or retransmission of any signed
facsimile transmission, shall be the same as delivery of an original. At the
request of either Party, the Parties will confirm facsimile transmitted
signatures by signing an original document for delivery between them.

     24. Dispute Resolution

     (A) Any controversy, cause of action, dispute or claim arising out of,
relating to, or in connection with, this Precedent Agreement, or the breach,
termination or validity thereof (collectively a “Dispute”), shall be settled
solely, exclusively and finally

-42-



--------------------------------------------------------------------------------



 



through mandatory and binding arbitration, to which the Parties hereby agree to
submit, it being the intention of the Parties that this is a broad form
arbitration agreement designed to encompass all possible Disputes between the
Parties relating to this Precedent Agreement.

     (B) A Party shall not be permitted to submit a Dispute to arbitration under
this Precedent Agreement unless such Party provides the other Party prior notice
of its intention to submit such Dispute to arbitration hereunder. Such notice
shall, in reasonable detail, identify the grounds for such Dispute. Following
the receipt of such notice, executive officers of the Parties, or their
designees, shall immediately, for a period of ten (10) consecutive working days,
use reasonable commercial efforts to resolve and settle such Dispute. If the
executive officers of the Parties, or their designees, are able to resolve such
Dispute during such period, the Parties shall prepare and sign a written
memorandum setting forth the terms of such resolution, which shall be binding
upon the Parties. Failing such resolution and settlement within such period,
either Party shall have the right to submit such Dispute to arbitration pursuant
to the terms of this Precedent Agreement. With respect to any Dispute, all
applicable statutory limitations periods and defenses based upon the passage of
time will be tolled for the duration of the negotiations provided for above and
for the duration of the arbitration proceedings set forth in this Paragraph 24.

     (C) All arbitration procedures under this Precedent Agreement shall be
conducted in accordance with the Commercial Arbitration Rules (the “Rules”) of
the American Arbitration Association (“AAA”), as amended and in effect from time
to time. All arbitration procedures shall be administered by the AAA. The
tribunal for the

-43-



--------------------------------------------------------------------------------



 



arbitration shall consist of three arbitrators, one to be designated by each
Party and the third to be selected by the mutual written agreement of the two
arbitrators. In the event either Party fails to appoint an arbitrator, or if the
two arbitrators appointed by the Parties fail to reach agreement on a third
arbitrator, the AAA shall select such arbitrator(s). Each Party shall designate
its arbitrator within twenty (20) days of receiving a notice of arbitration.
Prior to acceptance of appointment as an arbitrator, each arbitrator shall have
read and affirmatively agreed to observe all provisions of the AAA’s Code of
Ethics for Arbitrators in Commercial Disputes. THE EXPEDITED PROCEDURES SET
FORTH IN THE RULES SHALL APPLY AND THE SUBSTANTIVE AND PROCEDURAL LAWS OF THE
STATE OF TEXAS (EXCLUDING ANY CONFLICT OF LAWS OR CHOICE OF LAWS RULES OR
PRINCIPLES AS APPLIED IN TEXAS) SHALL APPLY. This Precedent Agreement involves
interstate commerce in several ways, including, without limitation, the fact
that the Project involves the transportation of natural gas in interstate
commerce pursuant to the Natural Gas Act. The choice of Texas law shall not be
interpreted as a choice to exclude applicability of the Federal Arbitration Act
to the enforceability and scope of this arbitration provision. It is therefore
specifically understood that both Texas and federal law, neither to the
exclusion of the other, shall apply to the enforceability and scope of this
provision, and, in the event of a conflict between Texas and federal law, the
law maximizing the enforceability and scope of this provision, including laws
relating to appellate remedies, may be invoked, without excluding applicability
of other law, by the Party seeking to compel arbitration. If, for purposes of
determining Texas or federal law, a conflict or difference of opinion exists
between lower state courts and lower

-44-



--------------------------------------------------------------------------------



 



federal courts, as the case may be, this arbitration provision shall be
interpreted to select the precedent of that lower state court or that lower
federal court that maximizes the enforceability and scope of this arbitration
provision. All arbitrations hereunder shall take place in Houston, Texas. The
Parties specifically agree that the judgment or award of the tribunal shall be
final and binding on each Party and for all purposes. Judgment upon an
arbitration award may be entered in any court having jurisdiction. This
arbitration provision shall survive the termination of this Precedent Agreement.
Should the Parties ever be prevented by applicable law from utilizing
arbitration to resolve Disputes hereunder, then the choice of law provisions of
Paragraph 20 shall nevertheless remain in full force and effect, and the Parties
shall submit such Disputes to the exclusive jurisdiction of the appropriate
court located in Harris County, Texas (to whose exclusive jurisdiction the
Parties hereby agree to submit). Notwithstanding the foregoing, nothing in this
Paragraph 24 shall be construed in any manner to exclude, qualify, limit or
condition the exclusive or primary jurisdiction of the FERC (as well as the
United States Courts of Appeal that may review decisions of FERC) over matters,
disputes or controversies within the scope of FERC’s exclusive or primary
jurisdiction, or limit, qualify or condition the right of either Party to
present, prosecute or defend its interests before FERC or reviewing courts.

     25. Survival. Notwithstanding any termination of this Precedent Agreement,
the provisions of Paragraphs 7, 9, 11(D), 12, 13, 17, 20, 21, 22 and 24 of this
Precedent Agreement shall survive such termination pursuant to their respective
terms.

     26. Related Agreements

-45-



--------------------------------------------------------------------------------



 



     (A) Contemporaneously with the execution of this Precedent Agreement and
the Service Agreement, Maritimes-Canada and an affiliate of Customer are
entering into the Maritimes-Canada Precedent Agreement and a firm transportation
service agreement for service on the Maritimes-Canada system (the
“Maritimes-Canada Service Agreement”). The Parties will also enter into the
Negotiated Rate Agreement which will govern the rate for service under the
Service Agreement.

     (B) Upon termination of any of the agreements described in Paragraph 26(A),
except with respect to a termination of this Precedent Agreement or the
Maritimes-Canada Precedent Agreement upon commencement of service under the
Service Agreement or the Maritimes-Canada Service Agreement, respectively, and
except with respect to a termination of the Negotiated Rate Agreement in
accordance with its terms, each of the agreements described in Paragraph 26(A)
to which Pipeline and Customer are Parties shall promptly terminate, except as
provided herein, and have no further force or effect.

-46-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Precedent Agreement to be
duly executed by their duly authorized officers as of the day and year first
above written.

          Maritimes & Northeast Pipeline, L.L.C.   Anadarko LNG Marketing, LLC
 by:
  M&N Management Company    
 
    Its Managing Member    

             
By:
  /s/ Douglas P. Bloom   By:   /s/ James R. Larson
 
           
 
           
Name:
  Douglas P. Bloom   Name:   James R. Larson
 
           
Title:
  President   Title:   Senior Vice President, Finance

-47-